EXHIBIT 99.1 Condensed Consolidated Financial Statements Student Transportation Inc. For the three and nine months ended March 31, 2013 Student Transportation Inc. Unaudited Condensed Consolidated Financial Statements March 31, 2013 Contents Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) 3 Unaudited Condensed Consolidated Statements of Shareholders’ Equity 4 Unaudited Condensed Consolidated Statements of Cash Flows 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Student Transportation Inc. Unaudited Condensed Consolidated Balance Sheets (000’s of U.S. dollars) As at As at March 31, 2013 June 30, 2012 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $132 and $145 at March 31, 2013 and June 30, 2012, respectively Inventory Prepaid expenses Other current assets Total current assets Other assets Property and equipment, net Oil and gas interests, net Other intangible assets, net Goodwill Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of long-term debt Total current liabilities Long-term debt Asset retirement obligation Future income tax liability Class B-Series Three common share liability Other liabilities Total liabilities Shareholders' equity Paid in Share Capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. 1 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Operations (000’s of U.S. dollars – except share and per share amounts) Three months ended Three months ended Nine months ended Nine months ended March 31, 2013 March 31, 2012 March 31, 2013 March 31, 2012 Revenues $ Costs and expenses: Cost of operations General and administrative Non-cash stock compensation Acquisition expenses - - Depreciation and depletion expense Amortization expense Total operating expenses Income from operations Interest expense Foreign currency gain ) Unrealized loss (gain) on foreign currency exchange contracts ) Unrealized re-measurement loss (gain) on 6.25% Convertible Debentures ) ) Non-cash loss (gain) on 6.25% Convertible Debentures conversion feature ) Other (income) expense, net ) ) Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) $ $ $ ) $ ) Weighted average number of shares outstanding-basic Weighted average number of shares outstanding-diluted Basic and diluted net income (loss) per common share $ $ $ ) $ ) Dividends declared per common share (Cdn$) $ See accompanying notes. 2 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) (000’s of U.S. Dollars) Three months ended Three months ended Nine months ended Nine months ended March31, 2013 March31, 2012 March31, 2013 March31, 2012 Net income (loss): $ $ $ ) $ ) Other comprehensive income (loss): Unrealized gain (loss) on currency translation adjustments ) ) Other comprehensive income (loss): ) ) Comprehensive income (loss) $ $ $ ) $ ) See accompanying notes. 3 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Shareholders’ Equity (000’s of U.S. Dollars, except share amounts) Share Capital Shares Amount Accumulated Other Comprehensive Loss Accumulated Deficit Shareholders' Equity Balance at June 30, 2011 $ $ ) $ ) $ Net loss - - - ) ) Dividends - - - ) ) Common stock issuance - - Conversion of debt to common stock - - Repurchase of common stock ) ) - - ) Other comprehensive income - - - Balance at March 31, 2012 $ $ ) $ ) $ Balance at June 30, 2012 $ $ ) $ ) $ Net loss - - - ) ) Dividends - - - ) ) Common stock issuance - - Conversion of debt to common stock - - Repurchase of common stock ) ) - - ) Other comprehensive loss - - ) - ) Balance at March 31, 2013 $ $ ) $ ) $ See accompanying notes. 4 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Cash Flows (000’s of U.S. Dollars) Three months ended Three months ended Nine months ended Nine months ended March 31, 2013 March 31, 2012 March 31, 2013 March 31, 2012 Operating activities Net income (loss) $ $ $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Deferred income taxes ) ) Unrealized loss (gain) on foreign currency exchange contracts ) Non-cash loss (gain) on 6.25% Convertible Debentures conversion feature ) Unrealized re-measurement loss (gain) on 6.25% Convertible Debentures ) ) Unrealizedforeign currency (gain) loss ) 41 ) ) Amortization of deferred financing costs Non cash stock compensation expense Gain on disposal of fixed assets ) Depreciation and depletion expense Amortization expense Changes in current assets and liabilities: Accounts receivable ) Prepaid expenses, inventory and other current assets ) ) ) Accounts payable ) ) Accrued expenses and other current liabilities Changes in other assets and liabilities ) 16 ) 83 Net cash provided by operating activities Investing activities Business acquisitions, net of cash acquired - - - ) Payments on seller debt ) Purchases of property and equipment ) Proceeds on sale of equipment Net cash used in investing activities ) Financing activities Offering of common shares, net of expenses - - Redemptionof Class B Series Two and Three common shares ) Deferred financing costs ) Redemption of common stock ) - ) ) Redemption of 7.5% Convertible Debentures - - ) - Common stock dividends ) Borrowings on credit facility Payments on credit facility ) Net cash (used in) provided by financing activities ) ) 54 Effect of exchange rate changes on cash ) ) ) Net (decrease) increasein cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes. 5 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three and nine months ended March 31, 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 1.General Student Transportation Inc. (“STI” or the “Company”) is a corporation established under the laws of the Province of Ontario.STI together with its indirect subsidiary Student Transportation of America ULC (“STA ULC” and together with STI the “Issuer”), completed an Initial Public Offering (the “IPS Offering”) on December 21, 2004 through the issuance ofincome participating securities (“IPSs”).Each IPS consisted of one common share of STI and Cdn $3.847 principal amount of 14% subordinated notes of STA ULC (the “Subordinated Notes”).On December 21, 2009, the Company redeemed the remaining Subordinated Notes, originally issued as a component of the IPSs, as the final step in the process of converting from the IPS structure to a traditional common share structure.STI owns 100% of the Class A common shares of Student Transportation of America Holdings, Inc. (“STA Holdings”). Management owns 100% of the Class B Series Two and Class B Series Three common shares of STA Holdings pursuant to the grant of shares under the STA Holdings Equity Incentive Plan (“EIP”) (see Note 8).STI currently holds a 98.9% interest in STA Holdings, through its ownership of the Class A shares of STA Holdings. STI also owns 100% of the outstanding shares of Parkview Transit. STA Holdings owns 100% of the outstanding shares of Student Transportation of America, Inc. (“STA, Inc.”).The Company, through its ownership of STA Holdings and Parkview Transit, is the third largest provider of school bus transportation services in North America. 2. Basis of Presentation These interim condensed consolidated financial statements have been prepared by management in accordance with United States generally accepted accounting principles (“US GAAP”) for interim financial reporting and as such, do not contain all the disclosures required by US GAAP for annual financial statements. As a result, these financial statements should be read in conjunction with the audited financial statements for the year ended June 30, 2012. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments (including normal recurring adjustments) necessary to present fairly the Company’s financial position at March 31, 2013. The operating results for the interim period presented are not necessarily indicative of the operating results that may be expected for the full year. All significant intercompany accounts and transactions have been eliminated in consolidation. Seasonality The Company’s operations are seasonal and follow the school calendars of the public and private schools it serves. The first three months of the fiscal year includes July and August, two months for which most schools are closed for summer break. Since schools are not in session, there is minimal school bus transportation revenue. Depreciation of fixedassets occurs in the months during which schools are in session, which is generally September through June. A full year’s worth of depreciation is recorded in these ten months to generally match the vehicles’ usage. 6 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three and nine months ended March 31, 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) Recently Issued Accounting Standards In January 2013, the Financial Accounting Standards Board (“FASB”) issued AccountingStandards Update (“ASU”) 2013-01, Scope Clarification of Disclosures about Offsetting Assets and Liabilities, to limit the scope of the new balance sheet offsetting disclosure requirements to derivatives (including bifurcated embedded derivatives), repurchase agreements and reverse repurchase agreements, and securities borrowing and lending transactions.For public companies, the ASU is effective for fiscal years and interim periods within those years beginning after December 15, 2012. The ASU should be applied prospectively. Early adoption is permitted. In February 2013, the FASB issued ASU 2013-02 to improve the reporting of reclassifications out of accumulated other comprehensive income (AOCI). The ASU sets requirements for presentation for significant items reclassified to net income in their entirety during the period and for items not reclassified to net income in their entirety during the period.This is effective for annual periods beginningon or after January 1, 2013 (including interim periods within them) and retrospectively for all periods presented on the balance sheet. The Company will adopt these standards on July 1, 2013 and does not expect the adoption to have a material effect on its consolidated financial statements. 3.Business Combinations The Company has not completed any business acquisitions during the nine months ended March 31, 2013. 2012 Acquisitions On May 24, 2012, the Company closed its acquisition of certain assets and contracts in both Texas and Washington from National Express Corporation (“NEX”). Earnings from the businesses acquired are included in the Company’s results of operations from the acquisition date.The aggregate purchase price for these assets was approximately $6.6 million. Current assets, less current liabilities $ Property and equipment Intangible assets Deferred taxes ) Fair value of net assets acquired $ 7 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three and nine months ended March 31, 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 3.Business Combinations (continued) The purchase price consisted of $6.4 million in cash and $0.2 million in contingent consideration associated with the renewal of four contracts due in 2013. Identifiable intangible assets consist of contract rights of $0.8 million that will be amortized over 20 years and covenants not to compete of $0.9 million that will be amortized over an estimated useful life of one and one-half years. The purchase price was lower than the fair value of the businesses acquired. NEX was required to dispose of these businesses by the U.S. Department of Justice in order to complete the acquisition of another competitor.Therefore, the Company recognized a gain of approximately $6.9 million which was included in the consolidated statement of operations for the fourth quarter of the fiscal year ended June 30, 2012. On November 15, 2011, the Company closed its acquisition of all of the outstanding common stock of Dairyland Buses, Inc, Dairyland-Hamilton Inc., Lakeland Area Bus Service, Inc., and Lakeside Buses of Wisconsin (collectively “Dairyland”), located in Waukesha, Wisconsin.Earnings of the acquired companies are included in the Company’s results of operations from the acquisition date. The aggregate purchase price of this acquisition was $47.0 million. Current assets, less current liabilities $ Property and equipment Intangible assets Deferred taxes ) Subtotal Goodwill Total $ The purchase price consisted of $47.0 million in cash. Identifiable intangible assets consist of contract rights of $4.8 million that will be amortized over 20 years, covenants not to compete of $0.1 million that will be amortized over an estimated useful life of five years and tradenames of $2.7 million with an indefinite life.Approximately $0.5 million dollars of acquisition-related costs have been recognized as an expense in the statement of operations during fiscal year 2012. The goodwill attributed to this acquisition includes the value of the workforce acquired, the opportunity to expand within the marketplace and other key competitive advantages. The Company finalized the purchase price of this acquisition during fiscal year 2013., based on the final tax basis of the assets acquired.This resulted in a decrease in goodwill and an increase in deferred taxes of $3.1 million. Goodwill related to this acquisition of $2.3 million is deductible for tax purposes. On October 7, 2011, the Company closed its acquisition of all of the outstanding common stock of School Transportation Services, LLC (the “STS” acquisition), located in Passaic County, New Jersey. Earnings of the acquired company are included in the Company’s results of operations from the acquisition date. The aggregate purchase price of this acquisition was $4.5 million. 8 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three and nine months ended March 31, 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 3.Business Combinations (continued) Current assets, less current liabilities $
